TAYLOR, Chief Justice.
The final award of the Industrial Accident Board was made and filed August 16, 1954. On September 15, 1954, claimant’s notice of appeal was deposited in the Post Office at Coeur d’Alene, Idaho, addressed to the Clerk of the Supreme Court at Boise, and was received and filed in the office of the clerk of this court on September 17, 1954, on the 32nd day after the making and filing of the final award. Respondent has moved to dismiss the appeal on the ground that the notice was not filed within the time allowed by § 72-609 I.C.
Appellant urged that the mailing of the notice within the thirty day period constituted service under the provisions of §§ 12-502 and 12-503 I.C. Those sections deal only with service, whereas § 72-609 requires that the notice of appeal be filed within the thirty day period. Freeman v. Sunshine Mining Co., 75 Idaho 292, 271 P.2d 1022.
The appeal is dismissed.
PORTER, ANDERSON and SMITH, JJ., and SPEAR, District Judge, concur.